Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 07/26/2022. 
Status of Claims 
Claims 13, 16-18, 23, 28-32 were amended by Applicant with the 07/26/2022 amendment. 
Claims 1-12, 15, 25, 26 have been canceled by Applicant. 
Claims 13, 14, 16-24, 27-32 are pending, of which: 
Claims 19-22 were withdrawn from consideration as directed to non-elected inventions.
Claims 13, 14, 16-18, 23, 24, 27-32 are currently under examination and rejected as follows. 
Response to Amendments
112 (b) rejections in the previous act are withdrawn in view of Applicant’s amendment.
Response to arguments
35 USC 101 and 103 rejections in previous act necessitate new grounds of rejections in view of Applicant’s 07/26/2022 amendment. For details see below. 
Response to prior art arguments
I. Independent Claim 13 and its Dependent Claims: Applicant broadened independent claim 13 by removing “a donation potential of the present donor is maximized” and narrowed it by including considerations for both “determining” and “after” “determining” “needed blood component” “greater than” “need for the scheduled blood component”. Specifically,
	Remarks 07/26/2022 p.9-p.10 ¶ 1 argues that that prior art does not teach or suggest: 
	- “determining, ... based on the current or anticipated demand, that a need for the needed blood component is greater than a need for the scheduled blood component” and its subsequent use for the “outputting a modification to the scheduled appointment”.
	Argument I, was fully considered but is moot in view of new grounds of rejection.  
	Examiner now relies on Hillyer; Christoper D. US 20120109677 A1 who determines that in-demand blood types or those most desirable of increasing inventory are greater than the non-desirable blood product. Specifically, Hillyer ¶ [0033], provides a solution for rapidly blood typing candidate donors and deciding, based on the candidate donor blood type, whether to collect blood from the candidate, to release the candidate without collecting blood, or to collect an alternate product. By more accurately aligning blood donations with blood type, those candidate donors whose blood type is not desirable, or currently needed, can be released and asked to return at a future time, or asked to donate an alternate product by apheresis. Those candidate donors whose blood type is in demand can be more expeditiously passed through the blood donation process, making the process less time consuming and more respectful of the donors’ time. In fact, Hillyer at ¶ [0036] is determining if a candidate blood donor type is desirable or in demand, or to the contrary not desirable for a particular product, in the inventory of a blood collection center include but is not limited to review or analysis of any record or data tracking system such as ledgers, log books, computer databases, etc. In certain embodiments, a blood collection center provides to personnel a daily analysis of available blood types and recommendations of in-demand blood types or those most desirable of increasing [or greater] inventory. In other embodiments, the blood collection center provides the analysis on an hourly, daily, weekly or other basis. In yet other embodiments, blood collection center personnel are provided with an inventory of available blood products and determine themselves which blood types are needed for which blood product based on blood collection center parameters [bolded emphasis added]. While the claim no longer requires “a donation potential of the present donor is maximized”, the Examiner submits that it would still have been obvious to adapt the
teachings of Fletcher-Haynes US 20050209883 A1 to the teachings of Hillyer, because Fletcher-Haynes is prime for such modifications. For once, Fletcher-Haynes already provided at ¶ [0008], ¶ [0053] blood components optimizations for subsequent “outputting” modification to scheduled appointment” per Fig.3D, ¶ [0061] 3rd, 6th sentences. Moreover, both Fletcher-Haynes and Hillyer disclose the same or similar field of invention; namely managing blood products. Thus, it would have been obvious, before the effective filling date of the claimed invention, to have included Hillyer’s teachings to have increased the efficiency and reduce cost of blood donation and storage as sought by Fletcher-Haynes, by including a solution which would have rapidly screened candidate blood donors for blood type and determined whether the blood type is in demand or is over-stocked (Hillyer ¶ [0006] - ¶ [0008], ¶ [0020], ¶ [0034]-¶ [0035] & MPEP 2143 G). The predictability of such modification would have been further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Fletcher-Haynes  ¶ [0068]-¶ [0069] in view of Hillyer in at least ¶ [0044] 2nd sentence, ¶ [0072] 2nd-3rd sentences. Accordingly, it is reasoned that Fletcher-Haynes in view of Hillyer teaches or at the very least suggests the contested features. 
II. Independent Claim 16 and its Dependent Claims: 
	Remarks 07/26/2022 p.11 last ¶ argues that Fletcher-Haynes does not teach or suggest modifying a scheduled appointment if it is not optimized based on device capability.
        Examiner fully considered Argument II but respectfully disagrees finding it unpersuasive.   
        Fletcher-Haynes teaches or at least suggests such the optimization of the blood component procedure based on the device capability. Specifically, it is clearly stated by
        Fletcher-Haynes at ¶ [0008] various challenges in blood donation management including improved donor eligibility through procedure customization and optimization. Specifically, each donation is customized by this system to account for current needs of a blood center and optimized by what each particular donor is eligible for or capable of donating. This allows to determine what product or combination of products will best be collected from a particular donor even before donor is connected to blood processing machine. It also allows blood center to determine what tubing set is required for donation, before connection of donor to particular blood processing machine. With this info the blood center can avoid wasting tubing sets and reduce incomplete procedures. The blood centers optimize use of donors. Donor eligibility is determined, at minimum, by interval between donations, number of donations previously given, blood component loss over a period of time, and other donor eligibility issues. Blood component loss qualifications are maintained [bolded emphasis added]. 
	Fletcher-Haynes ¶ [0053] provides other examples of blood procedure optimization based on device capability at by stating that an advantage of automated information system described herein is the capability to apply numerous donor eligibility rules to a particular donor, correlate the possible procedures or types of blood products that the donor can provide, and select the procedure producing a product most likely to be needed by the blood bank. In particular, it integrates donor eligibility rules for permissible blood loss resulting from both apheresis (blood component) and whole blood donations. As illustrated in Fig.4, decision tree 550 incorporate numerous donor eligibility rules after donor data has been entered 572 in the system, as described above. These rules may be set by regulation or selected by blood center personnel. The rules determine minimum qualifications for a donor and are dependent on donor's physical characteristics, history of blood donation and characteristics of the apparatus used to collect the donation. For example, an extracorporeal rule 552 may be imposed which limits maxim volume of blood or blood components that can be outside a donor's body at any time during a procedure. This volume depends on physical characteristics of donor and type and amount of product being collected. It also depends on the characteristics of blood collection device, since different devices require different volumes of blood for processing. A donor may be qualified under this rule to donate certain blood products on particular machines. [bolded emphasis added]. 
   Thus, Fletcher-Haynes it is believed that teaches or at least suggests the contested feature.
---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 13, 14, 16-18, 23, 24, 27-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) describe or set forth the abstract idea except where strikethrough: “… generating new blood component inventory to address anticipated or current demand in a blood component supply chain, comprising” “”: 
- “”
- “accessing,
	- “accessing,
	- “determining,  / “wherein the scheduled appointment is determined to be optimized if the scheduled blood component is a needed blood component for which there is current or anticipated demand” 
	- “determining, scheduled blood component after determining that the scheduled appointment is not optimized”; 
          - “recommending a modification to the scheduled appointment if it is not optimized”
- “after determining that the need for the needed blood component is greater than the need for the scheduled blood component”                                (independent Claims 13, 16)
	- “” 
(dependent Claim 14)
        - “determining & recommending maximum safe collection amount” (dependent Claim 17)
        - “…scheduled appointment is not optimized if: the scheduled appointment is not set for the maximum safe collection amount or the scheduled blood component is not a needed blood component for which there is current or anticipated demand”.  
(dependent Claim 18)
	- “wherein determining that the scheduled blood component is” “needed blood component comprises comparing the scheduled blood component with one or more blood components associated with the current or anticipated demand”
(dependent Claims 23, 28)
	- “”                       (dependent Claims 24, 29) 
	-  “wherein determining, ”
(dependent Claims 25, 30)
	- “”
(dependent Claims 26, 31)
	- “          (dependent Claims 27, 32) 

Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, per MPEP 2106.04(a)(2) II the above limitations still recite, set forth or describe “Certain Methods of Organizing Human Activities” including fundamental economic principles or practices and/or commercial interactions, set forth here by language such as “generating new blood component inventory to address anticipated or current demand in a blood component supply chain” at preamble of independent Claims 13,16, and further detailed as “determining” “from stored scheduling data and user profile, whether scheduled appointment is optimized, wherein optimization is determined based on device capability” / “wherein the scheduled appointment is determined to be optimized if the scheduled blood component is a needed blood component for which there is current or anticipated demand”,  “determining, 
based on the current or anticipated demand, that a need for the needed blood component is greater than a need for the scheduled blood component after determining that the scheduled appointment is not optimized”; “recommending a modification to the scheduled appointment if it is not optimized”, “modification to the scheduled appointment after determining that the need for the needed blood component is greater than the need for the scheduled blood component” throughout the body of independent Claims 13, 16. 
	Such fundamental economic principles or practices and/or commercial interactions are further narrowed here by language such as “suggesting that collection of the scheduled blood component be substituted with collection of the needed blood component or supplemented with collection of needed blood component or an additional blood component” at dependent Claim 14; “donation potential of the present donor is maximized if present donor is scheduled to donate maximum allowable amount of blood component(s) /..determining & recommending maximum safe” [thus risk mitigated] “collection amount”- dependent Claim 17; “scheduled appointment is not optimized if: scheduled appointment is not set for maximum safe collection amount or the scheduled blood component is not a needed blood component for which there is current or anticipated demand”-dependent Claim 18; “wherein determining that scheduled blood component is the needed blood component comprises comparing the scheduled blood component with blood component(s) associated with the current or anticipated demand” at dependent Claims 23, 28; “determining” “maxim volume or number of products allowable based on past donation history of present donor” at dependent Claim 30, “determining”, “based on the current or anticipated demand, that a need for the needed blood component is greater than a need for the scheduled blood component” at dependent Claim 26.
	Examiner points to MPEP 2106.04(a)(2) II to submit that certain activity between a person and computer [here “access stored” “data”, “transmitting” “at user workstation”] does not preclude the claims from falling within “Certain methods of organizing human activity”.
Also here, per MPEP 2106.04(a)(2) III the above limitations recite, set forth or describe
“Mental Processes” are characterized by observation, evaluation by use of physical aids such as pen and paper [here “determining whether scheduled appointment is optimized” “based on device capability”/ “scheduled appointment is determined to be optimized if scheduled blood component is needed blood component for which there is current or anticipated demand” at independent Claims 13,16] followed by judgement and opinion by use of physical aids such as pen & paper [here “determining” “based on current or anticipated demand, that a need for the needed blood component is greater than need for scheduled blood component after determining that the scheduled appointment is not optimized”; at independent Claim 13, “recommending modification to scheduled appointment if it is not optimized”, “modification to scheduled appointment responsive to determining that scheduled appointment is not optimized” throughout body of Claims 13, 16; “suggest that collection of scheduled blood component be substituted with collection of needed blood component or supplemented with collection of needed blood component or additional blood component”-dependent Claim 14; “donation potential of present donor is maximized if present donor is scheduled to donate maxim allowable amount of blood component(s)/...determining & recommending maximum safe collection amount”-dependent Claim 17; “…scheduled appointment is not optimized if: scheduled appointment is not set for maximum safe collection amount or the scheduled blood component is not needed blood component for which there is current or anticipated demand” - dependent Claim 18; “determining that scheduled blood component is needed blood component comprises comparing scheduled blood component with blood component(s) associated with current or anticipated demand” - dependent Claims 23, 28; “determining” “maxim volume or number of products allowable based on past donation history of present donor”-dependent Claim 30; “determining” “current or anticipated demand that needed blood component is greater than need for scheduled blood component” at dependent Claim 31].
	Examiner further points to MPEP 2106.04(a)(III) C which states the: 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment and 3. Using a computer as a tool to perform a mental process, also do not preclude the claims from reciting, describing or setting forth the abstract idea. 
	Here, 2. Performing a mental process in a computer environment, is especially relevant with respect to the recitation of the [schedule] “optimization” “determined based on device capability” at independent Claim 16.  Similarly, 1. Performing a mental process on a generic computer, and 3. Using a computer as a tool to perform a mental process, are especially relevant with respect to performing of the above identified abstract functions by “processor”, “workstation”, “device” etc. Such “processor”, “workstation”, “device” etc. will be next investigated, as additional elements below. For now, it is sufficient to state that, as shown above, there is a preponderance of legal evidence showing that the claims still recite or at the very least describe or set forth the abstract exception. Step 2A prong one. 
--------------------------------------------------------------------------------------------------------------------------
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [as initially strikethrough above] is found to merely apply the already recited abstract idea. 
	Here, per MPEP 2106.05(f)(2) the additional elements, as initially strikethrough above, merely apply abstract idea including:
	-  a business method [here “user workstation comprising a processor, memory, an input configured to receive identification data uniquely identifying a present donor, and a wireless transmitter and receiver”, “an inventory management computer comprising wireless receiver and transmitter, a processor, and a memory storing instructions, which when executed by processor cause inventory management computer to implement” at independent Claim 16 the business concepts identified above] as well as merely 
	- applying the mathematical algorithm on a computer1  [here “by processor(s)” “determining, from the stored scheduling data and user profile, whether the scheduled appointment is optimized, based on device capability” / “wherein the scheduled appointment is determined to be optimized if: the scheduled blood component is a needed blood component for which there is current or anticipated demand”-independent Claims 13, 16; “by the processor(s)” “determining that the donation potential is maximized comprises” “wherein the instructions are configured such that the instructions, which when executed by the processor of the inventory management computer cause the inventory management computer to implement, in addition to the method, the step of determining that the donation potential is maximized by determining a maximum volume or number of products allowable based on a past donation history of the present donor” at dependent Claim 30; “wherein the instructions are configured such that the instructions, which when executed by the processor of the inventory management computer cause the inventory management computer to implement, in addition to the method, the step of generating the modification by determining, based on the current or anticipated demand, that a need for a needed blood component is greater than a need for the scheduled blood component” at dependent Claim 31; “wherein the instructions are configured such that the instructions, which when executed by the processor of the inventory management computer cause the inventory management computer to implement, in addition to the method, -3- 4889-2408-7595Atty. Dkt. No.: 091474-0134 the steps of determining and recommending a maximum safe collection amount” at dependent Claim 17, “wherein the instructions are configured such that the instructions, which when executed by the processor of the inventory management computer cause the inventory management computer to implement the method such that the scheduled appointment is not optimized if: the scheduled appointment is not set for the maximum safe collection amount, or the scheduled blood component is not a needed blood component for which there is current or anticipated demand” at dependent Claim 18], as well as use of computer or other machinery in its ordinary capacity for economic tasks [here identified above] or other tasks to store, transmit, receive data2 [“by processor(s) receive, input data from user workstation identifying present donor”, by processor(s) access stored scheduling data to identify scheduled appointment for present donor”, “by processors” “access user profile of present donor”, “by the processor(s)” “transmit  modification for display at user workstation / “output by processor(s) modification to scheduled appointment responsive to determining that scheduled appointment is not optimized”- independent Claims 13, 16; “by processor(s)” “transmit, to blood collection device, signal comprising instructions to collect needed blood component” at dependent Claims 24 and similarly “wherein instructions are configured such that the instructions, which when executed by the processor of the inventory management computer cause the inventory management computer to implement, in addition to the method, the step of transmitting to a blood collection device, a signal comprising instructions to collect a needed blood component”]. 
	Also, per MPEP 2106.05(f)(2) the capabilities of the “processor” to monitor audit log data3 [here “wherein the instructions are configured such that the instructions, which when executed by the processor of the inventory management computer cause the inventory management computer to implement, in addition to the method, the step of determining
that the donation potential is maximized by determining a maximum volume or number of products allowable based on a past donation history of the present donor” at dependent Claim 30, “wherein the instructions are configured such that the instructions, which when executed by the processor of the inventory management computer cause the inventory management computer to implement, in addition to the method, the step of generating the modification by determining, based on the current or anticipated demand, that a need for a needed blood component is greater than a need for the scheduled blood component” at dependent Claim 31; “wherein the instructions are configured such that the instructions, which when executed by the processor of the inventory management computer cause the inventory management computer to implement, in addition to the method,-3- 4889-2408-7595Atty. Dkt. No.: 091474-0134the steps of determining and recommending a maximum safe collection amount” at dependent Claim 17, “wherein the instructions are configured such that the instructions, which when executed by the processor of the inventory management computer cause the inventory management computer to implement the method such that the scheduled appointment is not optimized if: the scheduled appointment is not set for the maximum safe collection amount, or the scheduled blood component is not a needed blood component for which there is current or anticipated demand” at dependent Claim 18] and requiring computer use to tailor information4  [here “user workstation comprising a processor, memory, input configured to receive identification data uniquely identifying present donor”, “by processor(s), input data from user workstation identifying present donor”, “by processor(s)” “access, stored scheduling data to identify scheduled appointment for present donor, the stored scheduling data including identification of scheduled blood component to be collected from present donor”, “by the processor(s)” “output, a modification to the scheduled appointment after determining that the need for the needed blood component is greater than the need for the scheduled blood component” at independent clam 13 “by processor(s)” “output the modification on a day of collection on which input data identifying present donor is received” at dependent Claim 27 and similarly “wherein the instructions are configured such that the instructions, which when executed by the processor of the inventory management computer cause the inventory management computer to implement, in addition to the method, the step of transmitting the modification on a day of collection on which the input data identifying the present donor is received” at dependent Claim 32] represent mere forms of applying the abstract exception, which do not integrate it into a practical application. 
	Also when tested per MPEP 2106.05(h)5, such computerized implementation can also be viewed as a narrowing of the abstract idea to a field of use or technological environment such as narrowing the combination of collecting information [here identified above], analyzing such information [here also identified above] and displaying certain results of the collection and analysis [here repeatedly and preponderantly recited as “output[ted] modification”] to computerized environment [here “processors, memory, workstation, device”, etc.] 	
	This also does not integrate the abstract idea into a practical application. 
---------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea and link the use of abstract idea to a field of use or technological environment. See MPEP 2106.05(f), (h). For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself as sufficient option for evidence. Even assuming arguendo, that further evidence would be require to demonstrate conventionality of the additional, computer-based elements, Examiner would further point to MPEP 2106.05(d) demonstrating conventionality of: receiving or transmitting data over a network6 [here “a user workstation comprising a processor, memory, an input configured to receive identification data uniquely identifying present donor, and wireless transmitter and receiver”, “inventory management computer comprising wireless receiver and transmitter, processor, and memory storing instructions, which when executed by the processor of the inventory management computer cause the inventory management computer” at independent Claim 16] record customer’s order7 / electronic recordkeeping8 [here preponderantly here with respect to “access, by the processor(s), stored scheduling data to identify scheduled appointment for present donor, the stored scheduling data including identification of scheduled blood component to be collected from the present donor”,  “access, by the processor(s), user profile of present donor”-independent Claims 13, 16] and performing repetitive calculations9 [here as “modification”, “optimiz[ation]”, “maximization”].
	If necessary, Examiner would also point as evidence to the high level of generality of the claimed additional computer elements when read in light of Original Disclosure:
Original Spec. ¶ [0050] - ¶ [0060] & Fig. 2, ¶ [0061] - ¶ [0068] & Fig. 3 etc., with each and all of such component that serve to perform the generic computer instructions or functions that, as identified above, are already directed to abstract idea(s). See for example Original Spec ¶ [0050] noting commercially available WIMAX, LTE, Wi-FI networks, ¶ [0066] noting commercially available memory from Apache or Tomcat, software provided by Oracle or IBM, and commercially available operating systems such as: Windows, Unix, Mac OS, Solaris, with 
Original Spec. also disclosing at ¶ [0021] last sentence generic combination of the disclosed aspects in different configurations. And Original Spec. ¶ [0064] disclosing the combination of processor 310 is coupled to memory 320 via a system bus, operating on any of a number of known protocols, and with Original Spec mid-¶ [0066], disclosing the software applications including code written in any suitable programming language known to those skilled in the art. Similarly, Original Spec. ¶ [0070], ¶ [0090]. 
	In conclusion, Claims 13, 14, 16-18, 23, 24, 27-32 although directed to statutory categories (“system” or machine at Claims 16-18, 28-32 and also “method” or process at Claims 13, 14, 23, 24, 27  they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are believed to be patent ineligible.





Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 14, 16-18, 23, 24, 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over:	      Fletcher-Haynes US 20050209883 A1 hereinafter Fletcher-Haynes. 
	      Hillyer; Christoper D. US 20120109677 A1 hereinafter Hillyer. As per, 
Claim 13 Fletcher-Haynes teaches or suggests: “A method for generating new blood component inventory to address anticipated or current demand in a blood component supply chain” (Fletcher-Haynes ¶ [0005] 1st sentence: donor characteristics (supply) & patient needs (demand) are important in ultimate usefulness of collected blood components. ¶ [0008] 3rd-4th sentences: Each donation may be customized to account for current needs of a blood center and optimized by what each particular donor is eligible for or capable of donating allowing operator to determine what product or combination of products will best be collected from a particular donor before the donor is connected to blood processing machine. ¶ [0053] 1st sentence an advantage of the automated information system herein is the capability to apply numerous donor eligibility rules to a particular donor, correlate the possible procedures or types of blood products that the donor can provide, and select the procedure producing a product most likely to be needed by the blood bank) “the method comprising”: 
- “receiving by one or more processors, input data from the user workstation identifying the present donor” (Fletcher-Haynes ¶ [0028] 2nd sentence: initial donor info may be gathered in display screen 201, such as donor's name in entry 203, or donor’s id, or donor's telephone number or other identification data. ¶ [0035] 5th sentence: primarily donor identification data, such as donor's name or ID, may be entered in fields in upper fixed area 222 of screen 221); 
- “accessing, by the one or more processors, stored scheduling data to identify a scheduled appointment for the present donor, the stored scheduling data including an identification of a scheduled blood component to be collected from the present donor” 	(Fletcher-Haynes ¶ [0053] 1st,3rd sentences: an advantage of automated information system described herein is capability to apply numerous donor eligibility rules to a particular donor, correlate the possible procedures or types of blood products that the donor can provide, and select the procedure producing a product most likely to be needed by the blood bank: As illustrated in Fig.4, decision tree 550 incorporate numerous donor eligibility rules after donor data has been entered 572 in the system, as described above. Specifically 
Fletcher-Haynes ¶ [0034] 4th-5th sentences: the computer and data storage assembly 140 search database 142 to determine this particular donor has been previously entered in the system. If so, assembly 140 returns results of that search in the search results sub-area 204. For example, ¶ [0061] 1st-2nd sentences: assembly 140 and manipulation device 144 can compare characteristics of a donor against many procedure types and blood center priorities to obtain procedure lists such as in Fig.3D optimal procedure is returned with the rightward-pointing arrow icon 355: Large Platelet/Small Plasma, Platelets (xE11) = 7.0, Plasma (ml) 200.  Fig. 3A & ¶ [0044] 2nd sentence: display screen 301 shows the donors who have been checked into the system and are now ready for selection of the desired collection procedures).
- “accessing, by the one or more processors, a user profile of the present donor”       
(Fletcher-Haynes ¶ [0034] 4th-5th sentences: the computer and data storage assembly 140 are made to search its database 142 to determine this particular donor was previously entered in system. If so, assembly 140 returns results of that search in results sub-area 204, such as at mid-[0035]: primarily donor identification data, demographics, allergies, status, history etc.)
- “determining, by the one or more processors at least in part from the stored scheduling data and the user profile, whether the scheduled appointment is optimized, wherein the scheduled appointment is determined to be optimized if the scheduled blood component is a needed blood component for which there is current or anticipated demand”
(Fletcher-Haynes ¶ [0008] 1st-3rd sentences: the system addresses various challenges in blood donation management. each donation is customized by this system to account for current needs of a blood center and optimized by what each particular donor is eligible for or capable of donating. This allows to determine what product or combination of products will best be collected from a particular donor even before donor is connected to blood processing machine. ¶ [0053] 1st sentence: an advantage of automated information system described herein is the capability to apply numerous donor eligibility rules to a particular donor, correlate the possible procedures or types of blood products that the donor can provide, and select the procedure producing a product most likely to be needed by the blood bank. In particular, it integrates donor eligibility rules for permissible blood loss resulting from both apheresis (blood component) and whole blood donations.);
	- “”
- “outputting, by the one or more processors, a modification to the scheduled appointment after determining ” (Fletcher-Haynes ¶ [0008] 3rd sentence: Each donation may be customized by this system to account for the current needs of a blood center and optimized by what each particular donor is eligible for or capable of donating. Specifically, at Fig.3D and ¶ [0061] 3rd, 6th sentences: procedures will also be listed with various icon representations to signify prioritization. Open circles (green) signify less than optimal procedures, which are nevertheless available for this donor. Question marks (yellow) signify procedures, which could be available options if parameters (time) were to change).  
	Fletcher-Haynes does not teach: 
	- “determining, by the one or more processors based on the current or anticipated demand, that a need for the needed blood component is greater than a need for the scheduled blood component after determining that the scheduled appointment is not optimized”; as claimed. 
	Hillyer however in analogous management of blood components teaches or suggests:
	- “determining, by the one or more processors based on the current or anticipated demand, that a need for the needed blood component is greater than a need for the scheduled blood component after determining that the scheduled appointment is not optimized”; (Hillyer ¶ [0033] provides a solution for rapidly blood typing candidate donors and deciding, based on candidate donor blood type, whether to collect blood from the candidate, to release the candidate without collecting blood, or to collect an alternate product. By more accurately aligning blood donations with blood type, those candidate donors whose blood type is not desirable, or currently needed, can be released and asked to return at a future time, or asked to donate an alternate product by apheresis. Those candidate donors whose blood type is in demand can be more expeditiously passed through the blood donation process, making the process less time consuming and more respectful of the donors’ time. ¶ [0036] determining if a candidate blood donor type is desirable or in demand, or to the contrary not desirable for a particular product, in the inventory of a blood collection center include but is not limited to review or analysis of any record or data tracking system such as ledgers, log books, computer databases, etc. In certain embodiments, a blood collection center provides to personnel a daily analysis of available blood types and recommendations of in-demand blood types or those most desirable of increasing [or greater] inventory. In other embodiments, the blood collection center provides the analysis on an hourly, daily, weekly or other basis. In yet other embodiments, blood collection center personnel are provided with an inventory of available blood products and determine themselves which blood types are needed for which blood product based on blood collection center parameters). 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified the “method” of Fletcher-Haynes to have included the teachings of Hillyer. Specifically, since Fletcher-Haynes  ¶ [0008], ¶ [0053] already provides blood components optimizations, for subsequent “outputting” modification to scheduled appointment” at Fig.3D, ¶ [0061] 3rd, 6th sentences, in the same field of invention, it would have been obvious, before the effective filling date of the claimed invention, to have included Hillyer’s to have increased the efficiency and reduce cost of blood donation and storage as sought by Fletcher-Haynes above, by including a solution which would have rapidly screened candidate blood donors for blood type and determined whether the blood type is in demand or is over-stocked (Hillyer ¶ [0006] - ¶ [0008], ¶ [0020], ¶ [0034]-¶ [0035] & MPEP 2143 G). The predictability of such modification would have been further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Fletcher-Haynes  ¶ [0068]-¶ [0069] in view of Hillyer in at least ¶ [0044] 2nd sentence, ¶ [0072] 2nd-3rd sentences. 
Further, the claimed invention could have also been viewed as mere combination of old elements in similar blood component management field of endeavor. In such combination each element merely would have performed same analytical, managerial, organizational or suggestive functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Fletcher-Haynes in view of Hillyer above, the combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).

Claim 16 Fletcher-Haynes teaches or suggests: “A system for generating new blood component inventory to address anticipated or current demand in a blood component supply chain, comprising” (Fletcher-Haynes ¶ [0005] 1st sentence: donor characteristics (supply) and patient needs (demand) are important in ultimate usefulness of collected blood components. ¶ [0008] 3rd-4th sentences: Each donation may be customized by this system to account for current needs of a blood center and optimized by what each particular donor is eligible for or capable of donating allowing operator to determine what product or combination of products will best be collected from a particular donor before the donor is connected to blood processing machine. ¶ [0053] 1st sentence an advantage of the automated information system herein is the capability to apply numerous donor eligibility rules to a particular donor, correlate the possible procedures or types of blood products that the donor can provide, and select the procedure producing a product most likely to be needed by the blood bank): 
“a user workstation comprising a processor, memory, an input configured to receive identification data uniquely identifying a present donor, and a wireless transmitter and receiver” (Fletcher-Haynes ¶ [0021] 1st-3rd sentences: referring to Fig.1A, first representation of blood processing system is shown including a blood component collection and information management system identified by numeral 2. system 2 may be implemented at a blood bank or blood center and includes centralized computing and data storage assembly 140, a data manipulation device or microprocessor 144 and blood component processing assembly, each identified with numeral 10. ¶ [0022] 2nd sentence: the computing and data storage assembly 140 make use of multiple communication connections, including satellite networks); “and” 4841-7799-9572.135Atty Docket No. 091474-0134 
“an inventory management computer comprising a wireless receiver and transmitter, a processor, and a memory storing instructions, which when executed by the processor of the inventory management computer cause the inventory management computer” (Fletcher-Haynes ¶ [0022] In Fig.1B, computing and data storage assembly 140 is shown schematically disposed in communicative relationship with various types of blood component separation and collection machine assemblies 10, as well as with either discrete blood center information system within a blood center 1000 or hospital information system within hospital 1001, or both. Thus, the computing & data storage assembly 140 make use of multiple communication connections, including satellite networks. ¶ [0023] the computing and data storage assembly 140 include in Fig.1A, personal computer 148 with data input devices 149. Such devices 149 include keyboard 149A, mouse 149B, or, if desired, devices such as a barcode reader, or a digital camera or display monitor & screen 200. The assembly 140 include data manipulation device or microprocessor 144, disposed within assembly 140 in Fig.1A. Data manipulation device 144 may be a processor for microcomputer or personal computer including operating system and further include other devices and software, whether resident in the processor or in other associated memory devices. The computing and data storage assembly 140 uses a storage medium for data storage. Hardware and software for data communication between various elements of assembly 140, as well as between assembly 140 and external devices, some of which are like those in Figs.1A-B, are hereafter referred to as a communication subsystem 146 mainly disposed in the assembly 140 or may be physically separate therefrom so long as it provides data communication functions) “to implement a method comprising”: 
- “receiving by one or more processors, input data from the user workstation identifying the present donor” (Fletcher-Haynes ¶ [0028] 2nd sentence: initial donor info may be gathered in display screen 201, such as donor's name in entry 203, or donor’s id, or donor's telephone number or other identification data. ¶ [0035] 5th sentence: primarily donor identification data, such as donor's name or ID, may be entered in fields in upper fixed area 222 of screen 221); 
- “accessing, by the one or more processors, stored scheduling data to identify a scheduled appointment for the present donor, the stored scheduling data including an identification of a scheduled blood component to be collected from the present donor” 	(Fletcher-Haynes ¶ [0053] 1st,3rd sentences: an advantage of automated information system described herein is capability to apply numerous donor eligibility rules to a particular donor, correlate the possible procedures or types of blood products that the donor can provide, and select the procedure producing a product most likely to be needed by the blood bank: As illustrated in Fig.4, decision tree 550 incorporate numerous donor eligibility rules after donor data has been entered 572 in the system, as described above. Specifically 
Fletcher-Haynes ¶ [0034] 4th-5th sentences: the computer and data storage assembly 140 search database 142 to determine this particular donor has been previously entered in the system. If so, assembly 140 returns results of that search in the search results sub-area 204. For example, ¶ [0061] 1st-2nd sentences: assembly 140 and manipulation device 144 can compare characteristics of a donor against many procedure types and blood center priorities to obtain procedure lists such as in Fig.3D optimal procedure is returned with the rightward-pointing arrow icon 355: Large Platelet/Small Plasma, Platelets (xE11) = 7.0, Plasma (ml) 200.  Fig. 3A & ¶ [0044] 2nd sentence: display screen 301 shows the donors who have been checked into the system and are now ready for selection of the desired collection procedures).
- “accessing, by the one or more processors, a user profile of the present donor”       
(Fletcher-Haynes ¶ [0034] 4th-5th sentences: the computer and data storage assembly 140 are made to search its database 142 to determine this particular donor was previously entered in system. If so, assembly 140 returns results of that search in results sub-area 204, such as at mid-[0035]: primarily donor identification data, demographics, allergies, status, history etc.)
- “determining, at least in part from the stored scheduling data and the user profile, whether the scheduled appointment is optimized, wherein optimization is determined based on device capability” (Fletcher-Haynes teaches or at least suggests such device-based optimization at ¶ [0008] by addressing various challenges in blood donation management including improved donor eligibility through procedure customization and optimization. Specifically, each donation is customized by this system to account for current needs of a blood center and optimized by what each particular donor is eligible for or capable of donating. This allows to determine what product or combination of products will best be collected from a particular donor even before donor is connected to blood processing machine. It also allows blood center to determine what tubing set is required for donation, before connection of donor to particular blood processing machine. With this info the blood center can avoid wasting tubing sets and reduce incomplete procedures. The blood centers optimize use of donors. Donor eligibility is determined, at minimum, by interval between donations, number of donations previously given, blood component loss over a period of time, and other donor eligibility issues. Blood component loss qualifications are maintained [bolded emphasis added]. Fletcher-Haynes provides additional examples of optimization based on device capability at ¶ [0053] by stating that an advantage of automated information system described herein is the capability to apply numerous donor eligibility rules to a particular donor, correlate the possible procedures or types of blood products that the donor can provide, and select the procedure producing a product most likely to be needed by the blood bank. In particular, it integrates donor eligibility rules for permissible blood loss resulting from both apheresis (blood component) and whole blood donations. As illustrated in Fig.4, decision tree 550 incorporate numerous donor eligibility rules after donor data has been entered 572 in the system, as described above. These rules may be set by regulation or selected by blood center personnel. The rules determine minimum qualifications for a donor and are dependent on donor's physical characteristics, history of blood donation and characteristics of the apparatus used to collect the donation. For example, an extracorporeal rule 552 may be imposed which limits maxim volume of blood or blood components that can be outside a donor's body at any time during a procedure. This volume depends on physical characteristics of donor and type and amount of product being collected. It also depends on the characteristics of blood collection device, since different devices require different volumes of blood for processing. A donor may be qualified under this rule to donate certain blood products on particular machines);
          - “{infer} a modification to the scheduled appointment if it is not optimized” (Fletcher-Haynes ¶ [0061] last two sentences: open circles (green) signify less than optimal procedures. Question marks (yellow) signify procedures, which could be available options if one or more parameters (e.g. time) were to change. Indeed, per at ¶ [0008] 8th sentence: donor eligibility is determined, at minimum, by interval between donations, the blood component loss over a period of time, etc. Similarly, ¶ [0010] last sentence); 
	- “transmitting the modification for display at the user workstation” (Fletcher-Haynes ¶ [0008] 3rd sentence: Each donation may be customized by this system to account for the current needs of a blood center and optimized by what each particular donor is eligible for or capable of donating. Specifically at Fig.3D and ¶ [0061] 3rd, 6th sentences: procedures will also be listed with various icon representations to signify prioritization. Open circles (green) signify less than optimal procedures, which are nevertheless available for this donor. Question marks (yellow) signify procedures, which could be available options if parameters (time) were to change).  
	Fletcher-Haynes appears to infer but not “recommending a modification to the scheduled appointment if it is not optimized” as claimed. 
	Hillyer however in analogous management of blood components teaches or suggests:
	- “recommending a modification to the scheduled appointment if it is not optimized”
	(Hillyer ¶ [0033] 2nd sentence: by more accurately aligning blood donations with blood type, those candidate donors whose blood type is not desirable, or currently needed, can be … asked to donate an alternate product by apheresis).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified the “system” of Fletcher-Haynes to have included the teachings of Hillyer. Specifically, since Fletcher-Haynes  ¶ [0008], ¶ [0053] provides blood components optimizations, in the same field of invention, it would have been obvious, before the effective filling date of the claimed invention, to have included Hillyer’s to have increased the efficiency and reduce cost of blood donation and storage as sought by Fletcher-Haynes above, by including a solution which would have rapidly screened candidate blood donors for blood type and determined whether the blood type is in demand or is over-stocked (Hillyer ¶ [0006] - ¶ [0008], ¶ [0020], ¶ [0034]-¶ [0035] & MPEP 2143 G). The predictability of such modification would have been further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Fletcher-Haynes ¶ [0068]-¶ [0069] in view of Hillyer in at least ¶ [0044] 2nd sentence, ¶ [0072] 2nd-3rd sentences. 
Further, the claimed invention could have also been viewed as mere combination of old elements in similar blood component management field of endeavor. In such combination each element would have merely performed same analytical, managerial, organizational or suggestive functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Fletcher-Haynes in view of Hillyer above, the combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).

Claim 14 Fletcher-Haynes/ Hillyer teaches or suggests all the limitations above in claim 13. 
	     Fletcher-Haynes further teaches or suggests: “wherein outputting, by the one or more processors, the modification to the scheduled appointment…” (Fletcher-Haynes Fig.3D, ¶ [0061] 3rd,6th sentences: Other procedures will also be listed with various icon representations to signify prioritization. Open circles (green) signify less than optimal procedures, which are nevertheless available for this donor. Question marks (yellow) signify procedures, which could be available options if parameters (time) were to change)  
	    Fletcher-Haynes does not explicitly teach: “…the modification to the scheduled appointment comprises suggesting that collection of the scheduled blood component be substituted with collection of the needed blood component or supplemented with collection of the needed blood component or an additional blood component” as claimed. Nevertheless, 
	   Hillyer in analogous art of blood component management teaches or suggests:
	- “…the modification to the scheduled appointment comprises suggesting that collection of the scheduled blood component be substituted with collection of the needed blood component or supplemented with collection of the needed blood component or an additional blood component” (Hillyer ¶ [0033] 2nd sentence: by more accurately aligning blood donations with blood type, those candidate donors whose blood type is not desirable, or currently needed, can be released and asked to return at a future time, or asked to donate an alternate product by apheresis).
	Rationales to modify/combine Fletcher-Haynes/Hillyer are above and reincorporated. 

Claim 17 Fletcher-Haynes/Hillyer teaches/suggests all limitations in claims 16 above. Further
	    Fletcher-Haynes teaches / suggests: “the instructions are configured such that the instructions, which when executed by the processor of the inventory management computer cause the inventory management computer to implement, in addition to the method,-3- 4889-2408-7595Atty. Dkt. No.: 091474-0134the steps 
	- determining and recommending a maximum safe collection amount” 
	  (Fletcher-Haynes ¶ [0055] 3rd sentence: volumes of blood product given in each donation, a donor is limited to maxim number of annual donations. ¶ [0053] 6th sentence: extracorporeal rule 552 imposed which limits maximum volume of blood or blood components that can be outside a donor's body at any time during a procedure).  

Claim 18 Fletcher-Haynes/Hillyer teaches/suggests all limitations in claims 16 above. Further
               Fletcher-Haynes teaches / suggests: “instructions, which when executed by the processor of the inventory management computer cause the inventory management computer to implement the method such that the scheduled appointment is not optimized if the scheduled appointment is not set for the maximum safe collection amount” (Fletcher-Haynes ¶ [0061] 4th sentence: procedures shown with circle with diagonal line (red) are not available due to physical or safety constraints such as the donor not meeting total blood volume), “or the scheduled blood component is not a needed blood component for which there is current or anticipated demand”.  

Claims 23, 28 Fletcher-Haynes / Hillyer teaches / suggests all limitations in claims 13, 16. 
	             Fletcher-Haynes further teaches or suggests: “wherein determining / wherein the instructions are configured such that the instructions, which when executed by the processor of the inventory management computer cause the inventory management computer to implement, in addition to the method,-5- 4889-2408-7595Atty. Dkt. No.: 091474-0134the step of determining that the scheduled blood component is the needed blood component comprises comparing the scheduled blood component with one or more blood components associated with the current or anticipated demand” (Fletcher-Haynes ¶ [0005] 1st sentence: donor characteristics (supply) and patient needs (demand) are important factors in ultimate usefulness of collected blood components. To this end, ¶ [0008] 3rd-4th sentences: Each donation is customized by this system to account for current needs of a blood center and optimized by what each particular donor is eligible for or capable of donating. This allows the operator to determine what product or combination of products will best be collected from a particular donor even before donor is connected to blood processing machine. ¶ [0053] 1st sentence: an advantage of automated information system is capability to apply numerous donor eligibility rules to a particular donor, correlate the possible procedures or types of blood products that the donor can provide, and select the procedure producing a product most likely to be needed by blood bank. Similarly, ¶ [0067]). 
	Rationales to modify/ combine Fletcher-Haynes / Hillyer were presented above. 

Claims 24, 29 Fletcher-Haynes / Hillyer teaches/suggests all the limitations in claims 13, 16. 
	             Fletcher-Haynes teaches or suggests: “wherein outputting the modification comprises transmitting, by the one or more processors to a blood collection device, a signal comprising instructions to collect the needed blood component” (Claim 24) / “wherein the instructions are configured such that the instructions, which when executed by the processor of the inventory management computer cause the inventory management computer to implement, in addition to the method, the step of transmitting , to a blood collection device, a signal comprising instructions to collect a needed blood component” (Claim 16) as claimed.
(Fletcher-Haynes Figs.5-6: load procedure order -> 516 perform collection procedure).  

Claim 30 Fletcher-Haynes / Hillyer teaches/suggests all the limitations in claim 16. 
                Fletcher-Haynes teaches or suggests: “wherein the instructions are configured such that the instructions, which when executed by the processor of the inventory management computer cause the inventory management computer to implement, in addition to the method, the step of determining that the donation potential is maximized by determining a maximum volume or number of products allowable based on a past donation history of the present donor” (Fletcher-Haynes ¶ [0055] 3rd sentence: the volumes of blood product given in each donation, a donor is limited to maxim number of annual donations. A different example at ¶ [0053] 6th-7th sentences: rule 552 limits maximum volume of blood or blood components that outside a donor's body at any time during a procedure. This volume depends on the physical characteristics of the donor and the type and amount of product being collected).  
Claims 31 Fletcher-Haynes / Hillyer teaches/suggests all the limitations in claim 16.
	       Fletcher-Haynes does not teach: “wherein the instructions are configured such that the instructions, which when executed by the processor of the inventory management computer cause the inventory management computer to implement, in addition to the method, the step of generating the modification by determining, based on the current or anticipated demand, that a need for a needed blood component is greater than a need for the scheduled blood component” as claimed. However,
	      Hillyer in analogous management of blood components teaches or suggests:
“wherein the instructions are configured such that the instructions, which when executed by the processor of the inventory management computer cause the inventory management computer to implement, in addition to the method, the step of generating the modification by determining, based on the current or anticipated demand, that a need for a needed blood component is greater than a need for the scheduled blood component” (Hillyer ¶ [0033] provides a solution for rapidly blood typing candidate donors and deciding, based on candidate donor blood type, whether to collect blood from the candidate, to release the candidate without collecting blood, or to collect an alternate product. By more accurately aligning blood donations with blood type, those candidate donors whose blood type is not desirable, or currently needed, can be released and asked to return at a future time, or asked to donate an alternate product by apheresis. Those candidate donors whose blood type is in demand can be more expeditiously passed through the blood donation process, making the process less time consuming and more respectful of the donors’ time. ¶ [0036] determining if a candidate blood donor type is desirable or in demand, or to the contrary not desirable for a particular product, in the inventory of a blood collection center include but is not limited to review or analysis of any record or data tracking system such as ledgers, log books, computer databases, etc. In certain embodiments, a blood collection center provides to personnel a daily analysis of available blood types and recommendations of in-demand blood types or those most desirable of increasing [or greater] inventory. In other embodiments, the blood collection center provides the analysis on an hourly, daily, weekly or other basis. In yet other embodiments, blood collection center personnel are provided with an inventory of available blood products and determine themselves which blood types are needed for which blood product based on blood collection center parameters).
	Rationales to modify / combine Fletcher-Haynes/Hillyer are above & reincorporated.
---------------------------------------------------------------------------------------------------------------------
Claims 27, 32 are rejected under 35 U.S.C. 103 as being unpatentable over:
	             Fletcher-Haynes / Hillyer as applied to claims 13, 16, and in further view of 
                        Fletcher-Haynes US 20030154108 A1 hereinafter Fletcher-Haynes2. As per, 
Claims 27, 32 Fletcher-Haynes / Hillyer as teaches all limitations above in claim 13, 16 
                        Fletcher-Haynes recites at ¶ [0061] last sentence: Question marks (yellow in color) signify procedures, which could be available options if one or more parameters (e.g., time) were to change (e.g., if more time were allowed for a collection).
                       Fletcher-Haynes / Hillyer does not teach: “wherein outputting, by the one or more processors, the modification comprises outputting the modification on a day of collection on which the input data identifying the present donor is received” / “wherein the instructions are configured such that the instructions, which when executed by the processor of the inventory management computer cause the inventory management computer to implement, in addition to the method, the step of transmitting the modification on a day of collection on which the input data identifying the present donor is received” as claimed.  However,
	           Fletcher-Haynes2 teaches or suggests “wherein outputting, by the one or more processors, the modification comprises outputting the modification on a day of collection on which the input data identifying the present donor is received” / “wherein the instructions are configured such that the instructions, which when executed by the processor of the inventory management computer cause the inventory management computer to implement, in addition to the method, the step of transmitting the modification on a day of collection on which the input data identifying the present donor is received” (Fletcher-Haynes2 ¶ [0144] last two sentences: the operator then extend procedure time, described in the Adjust Donation Time alternative sub-procedure below. This then qualify donor for blood component procedures. ¶ [0145] As noted, the operator adjust donation time. If the donor can stay longer or perhaps only certain limited amount of time, operator may change default maxim procedure time by clicking adjust button 353 (Fig.3E). The operator is presented with Procedure Adjustments dialog box 361 (Fig.3F), in which operator may enter new maximum procedure time. The operator may then click OK button to return to Target Procedure page 351 (Fig.3E) of wizard. If maxim procedure time is changed, Target Procedure page is re-optimized (optimization protocol(s) are re-run) and possibly recommends a different procedure).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified the “method / system” of Fletcher-Haynes / Hillyer to have included the teachings of Fletcher-Haynes2 above in order to have provided greater efficiency in blood component collection and management by compare blood bank/center component inventories with projected needs, and adjust collection procedures to meet these needs (Fletcher-Haynes2 Figs.3E-F, ¶ [0037] 1st-2nd sentences & MPEP 2143 G). Further, the Fletcher-Haynes2 would have provided further benefits to the donors of Fletcher-Haynes / Hillyer. In particular, certain information relating to the donor's physical and medical characteristics would have been stored in the system and utilized during subsequent visits by the donor to derive magnitudes for various process control parameters. For example, for a donor with anticoagulant intolerance, the magnitude of the anticoagulant infusion rate would have been set so as to not exceed the donor's tolerance (Fletcher-Haynes2 ¶ [0037] 3rd-5th sentences & MPEP 2143 G). Fletcher-Haynes2 would have further provided an efficient online control of parameters (Fletcher-Haynes2 ¶ [0207], ¶ [0211] last two sentences, ¶ [0302] last sentence & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Fletcher-Haynes2 in at least ¶ [0096] 2nd sentence, ¶ [0328].  
	Further still, the claimed invention could have also been viewed as a mere combination of old elements in a similar blood component management field of endeavor. In such combination each element merely would have performed same analytical, managerial and organizational functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Fletcher-Haynes / Hillyer in further view of Fletcher-Haynes2 the combined elements would have fitted together like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable. (MPEP 2143 A).








Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
* WO 2013090531 A1 teaching System and Method for Automated Laboratory Inventory Management using RFID technology 
* Frankfurter et al, Management control of blood through a short-term supply-demand forecast system, Management Science, 21 no4, pp 444-52, Dec 1974
	* US 20120041777 A1 hereinafter Case teaches or suggests: “A system for generating new blood component inventory to address anticipated or current demand in a blood component supply chain, comprising” (Case ¶ [0007] 3rd sentence: system dynamically updates each instrument status via communication between the mobile device and blood collection facilities at which blood collection instruments are located. ¶ [0072] 2nd sentence the app provides blood type demand. ¶ [0132] 1st sentence: the app provide a chart that details red blood cells - RBC, plasma, and/or platelet collection levels for donor's center detailing collection levels versus need levels. ¶ [0089] 1st sentence: determining how significant nearest blood collection center's current need for blood may be. ¶ [0097] the info screen motivates user to donate by providing info to locate and contact a blood collection center and/or by communicating to the user the center's current need for blood in terms of center's monthly goals. For example, ¶ [0088] last 2 sentences: current status 1420 indicate, that 2200 units were collected as of Nov 10 2010. As the month progresses, graphic 1400 can indicate progress 1430 toward goal 1410 (4750 units as of Jan.21 2010. ¶ [0196] inventory control systems to trigger new orders of SPUs or kits when supplies are low): 
“a user workstation comprising a processor, memory, an input configured to receive identification data uniquely identifying a present donor, and a wireless transmitter and receiver” (Case ¶ [0007] 2nd sentence: the system includes a processor and memory storing instructions to display content and accept user input. ¶ [0076] 3rd sentence: via reservation interface 960, the user specify donor identifier 961. For example, ¶ [0123] 1st sentence: using a device, the operator record donor identification number. Also, ¶ [0206] 1st sentence: at 2530, donor identification is scanned at time of blood collection. ¶ [0207] 1st sentence: at 2550 component production lab scans donor identification number on each bag to reconcile each unit against the donation record(s). ¶ [0217] 1st,3rd sentence: I/O controller 2710 performs functions that enable the processor 2702 to communicate with peripheral a network interface 2720 via I/O bus 2722. network interface 2720 may be 802.11 device, cellular modem, etc. that enables processor system 2700 to communicate with another processor system. ¶ [0062] 3rd sentence: the app allow for the transfer of procedure information and log files from an instrument using a communication protocol/medium such as Wi-Fi, Bluetooth, etc.); “and” 4841-7799-9572.135Atty Docket No. 091474-0134 
“an inventory management computer comprising a wireless receiver and transmitter, a processor, and a memory storing instructions, which when executed by the processor cause the inventory management computer” (Case ¶ [0005] 1st sentence, [0182] 1st,3rd,4th sentences Figs.22-24 provide review and manage blood collection and associated instrument info performed using a processor, a controller and/or any other suitable processing device. For example, Figs. 22-24 implemented using coded computer readable instructions stored on a tangible computer readable medium such as a flash memory, a read-only memory (ROM), and/or random-access memory (RAM). ¶ [0196] software patch is provided to link GTIN (GS 1 Global Trade Item Number) contained in ISBT 128 Manufacturer's Data Files to inventory control systems to trigger new orders of SPUs or kits when supplies are low. ¶ [0217] 1st,3rd sentence: I/O controller 2710 performs functions that enable the processor 2702 to communicate with peripheral a network interface 2720 via I/O bus 2722. network interface 2720 may be 802.11 device, cellular modem, etc. that enables processor system 2700 to communicate with another processor system. ¶ [0062] 3rd sentence: the app allow for the transfer of procedure information and log files from an instrument using a communication protocol/medium such as Wi-Fi, Bluetooth, etc.) “to implement a method comprising”: 
- “receiving input data from the user workstation identifying the present donor”
(Case ¶ [0076] 3rd sentence: via reservation interface 960, user specify donor identifier 961. Also ¶ [0123] 1st sentence: using a device, the operator can record donor identification number and collection time. ¶ [0206] 1st sentence: at 2530, donor identification is scanned at time of blood collection. ¶ [0207] 1st sentence: at 2550 component production lab scans donor identification number on each bag to reconcile each unit against the donation record(s)); 
- “accessing stored scheduling data to identify a scheduled appointment for the present donor, the stored scheduling data including an identification of a scheduled blood component to be collected from the present donor” (Case ¶ [0126] Figs.17-19 depict example screen shots of mobile device running app to increase blood/plasma donor. Specifically, per Fig.19 & ¶ [0127] 2nd sentence the app includes personalized donation schedule. ¶ [0139] 1st sentence the app allows donors to make appointments& remind donors of their appointments. Specifically, ¶ [0146] 3rd sentence: the app records, stores, accesses info relating previous donations and conveys this info to donor. ¶ [0142] 6th sentence: donor access and scheduling is tracked by the app reports, etc. ¶ [0144] the app is provided for donors to use to keep track of when, where, and/or what they last donated (plasma, red blood cells, etc.). This app have reminders built into the application and enable donors to set reminders as they like. ¶ [0052] 1st-2nd sentences: the example plasma progress screen 230 provides visual representation 231 of user’s current progress toward the plasma goal. Additionally, the progress view 230 provides an indication 232 of an amount of plasma remaining to reach the plasma goal);
- “accessing a user profile of the present donor” (Case ¶ [0056] 2nd sentence: the complete donation option 330 allows the user to view info such as where, when, what, how much, and on what device the user donated in the past. The donation history is integrated with social networking such as FacebookTM page or TwitterTM account. Specifically, per
Case ¶ [0039] 1st sentence: the app enable donor to post his/her goals and collections to a webpage, such as FacebookTM page or TwitterTM account. ¶ [0055] 2nd sentence: a history view provides indication of last donation, next donation eligibility along with complete donation history. ¶ [0056] 1st sentence: selection of donation history option 113 allows user to see his or her last donation along with real time information regarding a remaining deferral period. 
¶ [0091] 1st-2nd sentences: once the app is installed, it continuously accesses the registration website using a phone (iPhoneTM or other smart phone) built in Internet and/or other network capabilities and calculates user’s distance from each blood collection center in each account by retrieving the street addresses stored in registration website then providing these addresses to the phone’s GPS and/or other location function. the GPS function then calculates user's distance from each registered blood collection center and/or may provide corresponding route information upon selection. ¶ [0055] Fig.3 depicts an example in which donation history option 113 is selected from the main menu 110 of a blood donor application 101 on a mobile or other computing device 100. A history view 320 provides an indication of last donation 321, next donation eligibility 322, etc., along with a complete donation history 323. Selecting the complete history option 323 provides an extended history view 330 including a last donation 331, number of prior donations 332, 333. ¶ [0084] 6th sentence:
convey info such as donation statistics, countdown to donor eligibility, etc.);
- “determining, at least in part from the stored scheduling data and the user profile, whether the scheduled appointment is optimized, wherein optimization is determined based on customer demand, donor history, donor characteristics, and device capability” 
    (Case ¶ [0003] Hospitals, clinics, and other healthcare providers continually face a need for donated blood to help in treating patients. It is often difficult to notify and educate the public regarding donations. Donors may not become repeat donors due to a lack of info and access. Operators and administrators introduce inefficiencies in their operation and management of blood collection instruments due to a lack of information and access. To address this,
 Case ¶ [0095] the app continuously accesses and analyzing blood collection center data stored on registration website, as the user moves about, his or her distance from the various registered blood collection centers changes. Correspondingly, the data displayed in the blood drop icon on main screen and data displayed on the infoscreen vary and/or change according to which blood collection center a phone user happens to be closest to at any given time.
     Case ¶ [0046] 2nd sentence: the app indicates remaining time & date for next donation eligibility. ¶[0056] 1st sentence the user see his/her last donation along with remaining deferral period. ¶ [0042] 3rd-4th sentences: if there is a need for the donor's specific blood type, the donation center send user a message related to donor's goals (please donate and you will reach goal of x). News or human-interest stories can also be sent to particular donors based on donor characteristics, need for blood, and/or a relationship to blood collection facility. 
     Case ¶ [0038] 3rd sentence: the app notify donor when he/she is able/available (e.g., based on donation guideline eligibility and/or schedule availability) to donate. ¶ [0040] 3rd sentence: based on tracking of donor's location, nearby donation facility compare current inventory and associated need with tracked donor's info e.g. blood type, eligibility, etc. ¶ [0133] 3rd-6th sentences: app describe how they draw donor blood in, separate it into various components and return unnecessary components back to donor. The app educates how to benefit more patients with single donation when donating using automated technology. The app educates donors, which make them come back more often, and promotes provider’s automated technologies. ¶ [0080] 1st sentence: the app push donor info to an instrument to pre-program the instrument with donor preferences (e.g. smaller veins so the app sets instrument at slower flow ratio. ¶ [0043] 2nd-5th sentences: the app can diagram the procedure (e.g. arm to centrifuge to final product storage in real time). another part of the app monitor flow rates of the vein with a game style interface with the donor trying to keep flow rate in optimal window);
  (Case ¶ [0038] 2nd sentence: the application can notify a donor when he/she is able/ based on donation guideline eligibility and/or schedule availability to donate).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	October 14th, 2022 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        2 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        3 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        4 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        5 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
        6 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)  
        7 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)
        8 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 
        9  Flook, 437 U.S. at 594, 198 USPQ2d at 199; Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012)